DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 18 April 2019. It is noted, however, that applicant has not filed a certified copy of the CA 3040649 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the claimed techniques implemented in a bitumen production process entailing using online NIR spectroscopy to determine a concentration of metals in a paraffinic froth treatment (PFT) process stream and using the obtained data for process control including: adjusting alkaline agent dosage for a primary separation vessel (PSV) (claim 1); determining a quality of the bitumen product stream, based upon the concentration of nickel and vanadium (claim 18); and controlling a quality of the bitumen product based upon the vanadium and nickel concentration (claim 19).
The closest prior art is discussed below.
Kadali et al (US 2014/0197316): Kadali discloses the general process flow for extraction of bitumen from oil sands, including separation of oil sand slurry in a PSV, followed by extraction of bitumen from the bitumen froth layer (see Fig. 2; [0074]-[0075]). Additionally, Kadali discloses the use of infrared probes, including NIR, at various locations on process lines for the purpose of analyzing bitumen-containing process streams. The data generated allow for an estimate of the composition of the process streams and can be used to control or adjust process components (see [0085]-[0087]). In this regard, Kadali is considered to be the closest prior art reference to the claimed invention. Kadali, 
Control of caustic addition is known: see Long (US 2014/0124412). In Long, control of caustic is based upon a ratio of fines content to bitumen content (see Abstract; [0007]-[0016]). Long does not disclose use of NIR to determine metals content and adjusting the caustic addition based upon such measurement.
Mikula et al (US 7,399,406). Mikula discloses predicting bitumen degradation in oil sand ore using NIR spectrographic examination, wherein problems caused by degraded bitumen can be reduced by addition of alkaline material (see col. 2, lines 53-66). Thus, while Mikula teaches use of NIR in conjunction with alkaline dosage, NIR is not used to determine metals concentration. There is no indication of NIR being suitable for determination of the metals concentration and its relationship with control of alkaline dosage.
While it is known that NIR can be used to estimate calcium and sodium concentration (see Xie et al: CA 2,893,161: [0033]; [0036]-[0037]), there is no teaching or suggestion that such analysis may be used for the purpose of controlling caustic addition.
US 8,449,764 and US 8,949,038, both to Chakrabarty et al. The Chakrabarty references disclose controlling bitumen quality in a process stream, for instance from a froth separation unit, by measuring contaminants, such as asphaltenes or inorganic solids, such as Si, Al, Ti, Fe, Na, K, Mg, and Ca, and adjusting a process variable accordingly (see Abstract of ‘038). Measuring is effected using X-Ray Fluorescence, inductively coupled plasma, atomic absorption, or electron spin resonance (see col. 3, lines 24-61 of ‘038). Accordingly, Chakrabarty is also highly relevant to the instant claims, in particular the embodiments of claims 18 and 19. However, Chakrabarty uses different analytical techniques; no mention of NIR is made. Nor is there any indication the NIR would be suitable for determining nickel 
Long et al (US 7,067,811). Long discloses on-line analysis of process streams, including bitumen-containing process streams, using NIR spectroscopy. NIR provides analysis of asphaltenes content (see col. 2, lines 61-67). Thus, while Long discloses NIR to detect asphaltenes content, Long does not disclose or suggest use of NIR to determine metals concentration.
Accordingly, the prior art references, taken alone or in combination, fail to adequately disclose and/or suggest the claimed features required by each of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Renee Robinson/Primary Examiner, Art Unit 1772